Title: To Benjamin Franklin from John Williamson, [October 1759]
From: Williamson, John
To: Franklin, Benjamin


[October, 1759]
[First part missing] of the Innocent Sort in pensylvany or the plantations will be very acceptable as also an account of what books and Tracts They have write your or Their Correspondence in This particulars will be very acceptab
Let me know how I coud Send letters or Tracts to you and I shall be ready to do it an I think Them worthy and woud be glad that you or any of the above persons of the Innocent way of thinking and living viz. Innocent Towards men and animals; woud do the Same. I rest Sincerly yours &c.
John Williamson
 Endorsed: Memorial To Mr. Franklane octor 1759.
